Exhibit 10.1

EXECUTION COPY

EXPLANATORY NOTE: “*” INDICATES THE PORTION OF THIS EXHIBIT THAT

HAS BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT.

SECOND AMENDMENT

TO DEVELOPMENT ALLIANCE AND SUPPLY AGREEMENT

This second amendment (“Second Amendment”) is made effective as of this 18th day
of July, 2008, and amends that certain Development Alliance and Supply Agreement
dated May 7, 2002 between Biosense Webster, Inc. (“Biosense Webster”) and
Stereotaxis, Inc. (“Stereotaxis”) (the “Master Collaboration Agreement”), as
amended previously by (i) that certain Amendment to Development and Supply
Agreement dated November 3, 2003 (the “First Amendment”) (the Master
Collaboration Agreement and First Amendment collectively referred to as the
“Amended Master Agreement”), (ii) that certain side letter between the parties
dated November 3, 2003, regarding research and development (the “R&D Side
Letter”), (iii) that certain Alliance Expansion Agreement dated May 4, 2007
(“Expansion Agreement”) and (iv) four side letters between the parties, each
dated May 4, 2007, whose subject matter was, respectively, CARTO Pro RMT, Third
Party Collaboration Rights, Exclusivity and the meaning of Customers in the
Non-Localized Alliance (collectively, the “2007 Side Letters”) (the Master
Collaboration Agreement, First Amendment, R&D Side Letter, Expansion Agreement
and 2007 Side Letters, collectively referred to as the “Existing Agreements”).

RECITALS

WHEREAS, Stereotaxis has developed a computerized instrument control system
known as the NIOBE™ System that enables navigation utilizing externally applied
magnetic fields of various electrophysiology devices; and,

WHEREAS, Biosense Webster has developed and markets an electrophysiology mapping
system known as the CARTO™ system that enables mapping and ablation of cardiac
tissue using proprietary localization sensor technology; and,

WHEREAS pursuant to the Existing Agreements, Stereotaxis and Biosense Webster
have, jointly or solely, developed a Compatible CARTO System and/or a Compatible
NIOBE – CARTO System and certain associated proprietary, interventional,
disposable, electrophysiology devices (“Daughter Products and Partnered NL
Products” as defined in the Existing Agreements) and Biosense Webster
manufactures, markets and sells such Daughter Products and Partnered NL
Products; and,

WHEREAS, Stereotaxis has developed, manufactures, markets and sells Odyssey
Network Solutions including but not limited to Odyssey Link Technology such as
the Odyssey



--------------------------------------------------------------------------------

Workstation (as defined in Section 1.1.5) for use with a global network known as
the Odyssey Network (as defined in Section 1.1.3) that enables users of the
Odyssey Network Solutions to view an integrated display of data related to
medical procedures and obtain clinical and technical support through the network
connection; and

WHEREAS, Biosense Webster and Stereotaxis desire to expand their alliance in
order to advance the opportunities for magnetic navigation and in order to
extend the Odyssey Network and collaborate to increase the opportunities for use
of the Odyssey Network to provide clinical and technical support to customers;

NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Second Amendment, the following terms shall
have the meanings set forth below:

1.1.1 “Irrigated Catheters” shall mean Magnetic Irrigation Catheters as that
term is defined in the Expansion Agreement.

1.1.2 “Non-Irrigated Catheters” shall mean Daughter Products and Partnered NL
Catheters excluding Irrigated Catheters.

1.1.3 “Odyssey Intellectual Property” shall mean all Intellectual Property
Rights now used or that become used by Stereotaxis in implementing the Odyssey
Network Solutions that are either owned by Stereotaxis (its successors or
assigns) or are licensed to Stereotaxis by a third party with the right to
sublicense others.

1.1.4 “Odyssey IP License” shall mean the license granted in section 6.1(a) of
this Second amendment.

1.1.5 “Odyssey Link Technology” shall mean any proprietary Stereotaxis hardware
and associated software developed or used for the purpose of consolidating,
transmitting and/or receiving information on the Odyssey Network, including,
without limitation, the Odyssey Workstation.

1.1.6 “Odyssey Network” shall mean the proprietary Stereotaxis global network of
network connections, infrastructure and associated management software for
linking Odyssey Workstations and other Odyssey Link Technology to a customer
service center.

1.1.7 “Odyssey Network Solutions” shall mean the Odyssey Network, Odyssey Link
Technology products including the Odyssey Workstation, and any other products
and services, features, or content developed, offered or used for the purpose of
consolidating, transmitting and/or receiving information, content, and/or
services using the Odyssey Network.

 

- 2 -



--------------------------------------------------------------------------------

1.1.8 “Odyssey Workstation” shall mean the proprietary Stereotaxis product
comprising hardware and associated software used to consolidate information from
multiple systems on a single display with a video transmitter for remotely
accessing this information from any location on the Odyssey Network.

1.2 Undefined Terms. Terms and definitions used in this Second Amendment but not
defined in this Section 1 shall have the same meanings given to such terms in
the relevant Existing Agreement.

ARTICLE 2

REVENUE SHARE ADVANCE AND R&D DEFERRAL

2.1 Revenue Share Advance. Biosense Webster shall pay Stereotaxis TEN MILLION
UNITED STATES DOLLARS ($10,000,000) (“Revenue Share Advance”) within ten
(10) business days after the execution of this Second Amendment as an advance of
Revenue Share amounts that are either owed or may become owed by Biosense
Webster to Stereotaxis pursuant to the Existing Agreements. After such payment,
the Revenue Share Advance (plus any interest due thereon accrued pursuant to
Section 2.3 of this Second Amendment) shall be recouped, to the extent not
otherwise paid by Stereotaxis pursuant to this Second Amendment, by Biosense
Webster by deduction from amounts otherwise due and owing, whether now or in the
future, by Biosense Webster to Stereotaxis pursuant to the Revenue Share
provisions of the Existing Agreements, including, without limitation, the amount
of Revenue Share due from Biosense Webster to Stereotaxis in the amount set
forth in Exhibit B, which shall be recouped immediately by Biosense Webster
after payment of the Revenue Share Advance. All unrecouped Revenue Share
Advances shall accrue interest in accordance with Section 2.3 of this Second
Amendment. The Revenue Share Advances, together with interest accrued thereon,
if any, which have not previously been paid or recouped shall be due on the
earlier to occur of (a) December 31, 2011, or (b) in the event an Accelerating
Recoupment Event has occurred, the date provided in Section 2.5 below (the
earlier to occur of (a) or (b), the “Final Payment Date”). Any dispute regarding
payment and recoupment of the Revenue Share Advances shall be resolved in
accordance with the Dispute Resolution provisions of the Master Collaboration
Agreement.

2.2 Deferred Research and Development Expenses. Biosense Webster and Stereotaxis
hereby agree that certain research and development work, including without
limitation registration of Celsius RMT in Japan (hereafter “R&D”), has been
performed by Biosense Webster pursuant to the Existing Agreements. The amount
payable by Stereotaxis for R&D work performed is set out in Exhibit B. Payment
of the (i) amount in Exhibit B and (ii) any future amount owed by Stereotaxis to
Biosense Webster for R&D (up to a cumulative $8 million) shall be deferred until
no later than the Final Payment Date (“R&D Deferral”), and such amount shall
accrue interest as provided in Section 2.3 of this Second Amendment. Biosense
Webster may recoup any portion of the R&D Deferral (and interest thereon)
remaining unpaid after full recoupment or payment of the entire Revenue Share
Advance and interest thereon, to the extent not otherwise paid by Stereotaxis
pursuant to this Second Amendment, from amounts otherwise owing by Biosense
Webster to Stereotaxis pursuant to the Revenue Share provisions of the Existing
Agreements. Any portion of the R&D Deferral not previously paid or recouped,
together with interest thereon, shall automatically become finally due on the
Final Payment Date.

 

- 3 -



--------------------------------------------------------------------------------

Any dispute regarding payment and recoupment of the R&D Deferral shall be
resolved in accordance with the Dispute Resolution provisions of the Master
Collaboration Agreement.

2.3 Interest. Commencing on (i) the date Biosense Webster advances the Revenue
Share Advance to Stereotaxis or (ii) the date of this Second Amendment for the
amount of R&D Deferral in Exhibit B or (iii) the invoice date of any future R&D
Deferral amount, interest shall accrue on any unrecouped or unpaid portion of
the Revenue Share Advance and any portion of the R&D Deferral that remains
unrecouped or unpaid at the rate of the prime rate plus 0.75 % in effect on the
date of said advance. Interest shall be calculated and compounded at a per annum
rate based upon a 365 day year. The “prime rate” shall mean the Prime Rate
published by Citibank on the relevant date.

2.4 Payment. Payments of advances and interest, if applicable, shall be made to
Biosense Webster, by check mailed to it, at the address above, or at any other
place in the United States hereafter designated by Biosense Webster in writing
delivered to Stereotaxis.

(a) Priority. All payments shall be applied first to interest then due, if any,
and then to recoupment of the advances and R&D Deferrals.

(b) Prepayment. Stereotaxis shall have the right (but not the obligation) to
make one or more partial payments and/or full payment of the Revenue Share
Advance and R&D Deferrals (and any interest due thereon) at any time or from
time to time.

2.5 Accelerating Recoupment Events. If any of the following events (each, an
“Accelerating Recoupment Event”), shall occur:

(a) the closing of any straight equity-based registered public financing
transaction or in the event of convertible debt, the conversion of such debt
into equity (a “Financing”) which raises FIFTY MILLION UNITED STATES DOLLARS
($50,000,000) or more of capital for Stereotaxis or any of its successors or
assigns;

(b) non-payment by Stereotaxis of any Supplemental Payment or other payment
under this Second Amendment when due and failure by Stereotaxis to pay such
amount within 30 days after receipt of notice from Biosense Webster that a
non-payment has occurred; or

(c) a Change of Control of Stereotaxis, defined for purposes of this Second
Amendment, as (i) an event whereby any natural person, corporation, general
partnership, limited partnership, joint venture, proprietorship or other
business organization (each, a “Person”), including such Person’s affiliates, or
“group” (as such term is defined under Section 13(d) of the Securities Exchange
Act of 1934, as amended) acquires beneficial ownership of capital stock of
Stereotaxis entitling the holder(s) thereof to more than fifty percent (50%) of
the voting power of the then outstanding capital stock of Stereotaxis with
respect to the election of directors of Stereotaxis, or (ii) a sale or transfer
of all or substantially all of the assets of Stereotaxis to any Person. By way
of clarification, the definition of “Control” in Section 1.2.16 of the Master
Collaboration Agreement is not applicable to this definition of Change of
Control;

 

- 4 -



--------------------------------------------------------------------------------

then, and in any such event, subject to the terms herein, Stereotaxis or its
successors, transferee or assignee shall pay to Biosense Webster any unrecouped
amount of the Revenue Share Advance or R&D Deferral plus any interest due and
owing pursuant to Section 2.3 of this Second Amendment no later than the date of
the Accelerating Recoupment Event.

2.6 Partial Acceleration. If a Financing occurs which raises FORTY MILLION
UNITED STATES DOLLARS ($40,000,000) or more of capital for Stereotaxis or any of
its successors or assigns, then, and in any such event, subject to the terms
herein, Stereotaxis shall pay seventy-five percent (75%) of any unrecouped
amount of the Revenue Share Advance and R&D Deferral plus any interest due
pursuant to Section 2.3 within thirty (30) days. If a Financing occurs which
raises THIRTY MILLION UNITED STATES DOLLARS ($30,000,000) or more of capital for
Stereotaxis or any of its successors or assigns, then, and in any such event,
subject to the terms herein, Stereotaxis shall pay fifty percent (50%) of any
unrecouped amount of the Revenue Share Advance and R&D Deferral plus any
interest due pursuant to Section 2.3 within thirty (30) days. If the applicable
percentage of such advances or deferrals are not recouped by Biosense Webster in
such period, then such amount shall, at the option of Biosense Webster, be
recouped by Biosense Webster from payments otherwise due and owing by Biosense
Webster to Stereotaxis pursuant to the Revenue Share sections of the Existing
Agreements. If Stereotaxis pays the applicable percentage of the unrecouped
amount of the advances and deferrals, and interest due thereon, in accordance
with either of the first two sentences of this Section 2.6, the remainder of the
unrecouped advances and deferrals, and interest due thereon, shall, to the
extent not otherwise paid pursuant to this Second Amendment, be recouped by
Biosense Webster in accordance with Sections 2.1 and 2.2.

2.7 Accelerating Transactions. For purposes of Section 2.5(a) and Section 2.6,
multiple Financings that occur within any six (6) month period shall be deemed
one transaction and the amounts raised shall be accumulated for purposes of
determining whether and the amounts of payments to be accelerated.

ARTICLE 3

RIGHTS OF BIOSENSE WEBSTER

3.1 Supplemental Payments Following Expiration of Existing Agreements; Rights of
Biosense Webster Upon Failure to Make Supplemental Payments.

(a) If the Revenue Share Advances and R&D Deferral, together with interest due
thereon, are not fully recouped by or paid to Biosense Webster in accordance
with the terms of this Second Amendment on or before December 31, 2009, which is
the date of expiration of the Master Collaboration Agreement, unless terminated
earlier in accordance with the provisions of the Master Collaboration Agreement
(the “Master Agreement Expiration Date”), then Stereotaxis shall, commencing
with the first full calendar quarter following the Master Agreement Expiration
Date, make supplemental quarterly payments (“Supplemental Payments”) to Biosense
Webster on or before the forty-fifth (45th) day after the end of each such
calendar quarter, which shall reduce the amount of Revenue Share Advances and
R&D Deferral (and interest thereon) due from Stereotaxis to Biosense Webster,
until all Revenue Share Advances and R&D Deferral, together with interest due
thereon, have been paid in full. The Supplemental Payment in

 

- 5 -



--------------------------------------------------------------------------------

each quarter shall be the amount that will, when added to the aggregate of any
Revenue Share amounts or other payments recouped by Biosense Webster in the
quarter, other than Revenue Share amounts attributable to Biosense Webster’s
sales of Irrigated Catheters in such quarter, total ONE MILLION US DOLLARS
($1,000,000).

(b) Notwithstanding the foregoing Section 3.1(a), if the aggregate amount of the
Revenue Share payable to Stereotaxis under the Alliance Expansion during any
calendar quarter exceeds the amount of Revenue Share Advances and R&D Deferral
(together with interest thereon) which remains due, or if Stereotaxis otherwise
pays such advances or deferrals plus interest thereon, then no Supplemental
Payment shall be due and Stereotaxis shall have no further obligation under
Section 3.1(a).

3.2 Grant of Rights; Failure to Recoup or Pay

(a) Rights relating to Non-Irrigated Catheters. Stereotaxis hereby grants and
Biosense Webster hereby accepts a non-exclusive worldwide license (with right to
sublicense) under Stereotaxis’ Intellectual Property Rights in the Stereotaxis
IP to make, have made, use, import, sell, offer for sale, distribute or
otherwise dispose of (directly or through multiple tiers of distribution)
Non-Irrigated Catheters, and Compatible CARTO Systems for use with such
Non-Irrigated Catheters (the “Non-Irrigated Catheter License”). (i) Prior to
December 31, 2009, which is the date of expiration of Biosense Webster’s
exclusive distribution rights of Non-Irrigated Catheters under the Existing
Agreements, the Revenue Share on sales of Non-Irrigated Catheters shall continue
to be calculated in accordance with the Master Collaboration Agreement. Such
Revenue Share shall be used to recoup any outstanding Revenue Share Advance and
R&D Deferral, together with interest due thereon, if any, pursuant to this
Second Amendment. (ii) After December 31, 2009, which is the date of expiration
of Biosense Webster’s exclusive distribution rights of Non-Irrigated Catheters
under the Existing Agreements, the Revenue Share on sales of Non-Irrigated
Catheters shall continue to be calculated in accordance with the Master
Collaboration Agreement except that the rate shall be the rate used to determine
the Revenue Share paid in the last quarter of the final year in which the Master
Collaboration Agreement was in effect, unless otherwise agreed. Such Revenue
Share shall be used to recoup any outstanding Revenue Share Advance and R&D
Deferral, together with interest due thereon, if any, pursuant to this Second
Amendment. (iii) The Non-Irrigated Catheter License shall terminate on the last
day of the first calendar quarter which is at least 90 days after the Revenue
Share Advances and the R&D Deferral, together with interest due thereon, if any,
are recouped in full by Biosense Webster and/or paid by Stereotaxis; provided,
however, if the Revenue Share Advances and the R&D Deferral, together with
interest due thereon, are not recouped in full by Biosense Webster and/or paid
by Stereotaxis on or before the Final Payment Date, then the non-exclusive
Non-Irrigated Catheter License granted by Stereotaxis to Biosense Webster
pursuant to this Section 3.2(a) shall automatically and immediately become
fully-paid, perpetual and irrevocable, and any obligation of Biosense Webster to
pay Revenue Share in consideration of the Non-Irrigated Catheter License shall
terminate. (iv) For purposes of clarification, the termination of the
Non-Irrigated Catheter License granted in this Second Amendment shall not affect
any existing license or other rights or obligations of the parties relating to
Non-Irrigated Catheters provided in the Existing Agreements.

 

- 6 -



--------------------------------------------------------------------------------

(b) Rights relating to the Irrigated Catheters. Stereotaxis hereby grants and
Biosense Webster hereby accepts a non-exclusive, worldwide license (with right
to sublicense) under Stereotaxis’ Intellectual Property Rights in the
Stereotaxis IP, to make, have made, use, import, sell, offer for sale,
distribute or otherwise dispose of (directly or through multiple tiers of
distribution) Irrigated Catheters and Compatible CARTO Systems for use with the
Irrigated Catheters (the “Irrigated Catheter License”). (i) Prior to termination
or expiration of the Expansion Agreement, the Revenue Share on sales of
Irrigated Catheters shall continue to be calculated in accordance with the
Existing Agreements. Such Revenue Share shall be used to recoup any outstanding
Revenue Share Advance and R&D Deferral, together with interest thereon, if any,
pursuant to this Second Amendment. (ii) The Irrigated Catheter License shall
terminate on the last day of the first calendar quarter which is at least 90
days after the Revenue Share Advances and the R&D Deferral, together with
interest thereon, if any, are recouped in full by Biosense Webster and/or paid
by Stereotaxis. For purposes of clarification, the termination of the Irrigated
Catheter License granted in this Second Amendment shall not affect any existing
license or other rights of Biosense Webster relating to Irrigated Catheters
granted in the Existing Agreements. (iii) If the Revenue Share Advances and the
R&D Deferral, together with interest due thereon, are not recouped in full by
Biosense Webster and/or paid by Stereotaxis on or before the Final Payment Date,
then the non-exclusive Irrigated Catheter License granted in this Section 3.2(b)
shall automatically and immediately become fully-paid, perpetual and
irrevocable, and any obligation of Biosense Webster to pay Revenue Share on
Irrigated Catheters in connection with the Irrigated Catheter License granted in
this Second Amendment shall terminate; provided however, notwithstanding the
previous sentence, Biosense Webster shall remain obligated until the expiration
or termination of the Existing Agreements to pay Revenue Share upon the sale of
any Irrigated Catheter in accordance with such agreements.

3.3 Research and Development Obligations. The parties agree if Stereotaxis
should fail to make a payment when due under this Second Amendment or any
Supplemental Payment, together with interest due thereon, and fails to cure
within 30 days of receipt of written notice from Biosense Webster, then Biosense
Webster shall be relieved of its obligation to perform R&D under the Existing
Agreements covered by the invoice that relates to such payment, until payment
has been made.

ARTICLE 4

PROTECTIVE FILINGS

4.1 Intent of the Parties. The Revenue Share Advance and the R&D Deferral are
intended to amend and thus become part of the Existing Agreements.

4.2 Filings. Biosense Webster has the right to make protective and/or
precautionary filings in a form subject to the written consent of Stereotaxis,
which consent shall not be unreasonably withheld or delayed, solely for the
purpose and with the effect of and to the extent necessary to protect Biosense
Webster’s full enjoyment and exercise of the Irrigated Catheter License and the

 

- 7 -



--------------------------------------------------------------------------------

Non-Irrigated Catheter License granted in this Second Amendment. The parties
have agreed that Biosense Webster may make filings in the UCC records and the
United States Patent and Trademark Office in the form attached hereto as Exhibit
A, which Stereotaxis shall execute contemporaneously with this Second Amendment.
Notwithstanding any contrary provision in any such protective and/or
precautionary filing, nothing herein or therein is intended to grant or convey
to Biosense Webster any rights or interests in any asset owned or property held
by Stereotaxis, other than the non-exclusive rights granted under the Irrigated
Catheter License and the Non-Irrigated Catheter License granted or conveyed in
this Second Amendment. Any security interest granted hereby or by the attached
Assignment for Security shall be released, and Biosense Webster shall cancel or
withdraw any security filings hereunder when the Revenue Share Advances and the
R&D Deferral, together with interest due thereon, have been fully recouped by
Biosense Webster and/or fully paid by Stereotaxis. Notwithstanding the prior
sentence, any security interest granted hereby is not intended in any event to
secure Biosense Webster’s right to repayment but rather is intended to protect
Biosense Webster’s full enjoyment and exercise of the Irrigated Catheter License
and the Non-Irrigated Catheter License as granted in this Second Amendment in
the event that the Revenue Share Advances and the R&D Deferral, together with
interest due thereon, have not been fully recouped by Biosense Webster and/or
fully paid by Stereotaxis.

ARTICLE 5

NEGOTIATIONS

5.1 Negotiations. The parties agree to commence good faith negotiations upon
execution of this Second Amendment of a definitive agreement, with a target
signing and effective date of January 1, 2009, to expand the collaboration
alliance between Stereotaxis and Biosense Webster and enable Stereotaxis to
co-promote, market and distribute certain mutually-agreed Non-Irrigated
Catheters to be sold to Stereotaxis by Biosense Webster.

5.2 Subject to Management Approval. Neither party shall be obligated to enter
into any such distribution agreement unless its management approves, at the sole
discretion of such management, the terms and conditions of the negotiated
definitive agreement. For clarification, no party shall be obligated to enter
into a commercially unreasonable arrangement.

ARTICLE 6

ODYSSEY LICENSE

6.1 Network License.

(a) License and Rights Granted to Biosense Webster. Biosense Webster and
Stereotaxis wish to collaborate to expand and promote the Odyssey Network in
order to provide enhanced clinical and technical service and support to their
customers. Accordingly, subject to the terms and conditions of this Second
Amendment, Stereotaxis hereby grants to Biosense Webster and Biosense Webster
hereby accepts (i) a non-exclusive right to allow Biosense Webster to connect to
its customers via the Odyssey Network in order to provide clinical and technical
support for Biosense Webster products and related services (“Clinical and
Technical Support”), and (ii) a non-exclusive license, with no right to
sublicense (other than to Affiliates of Biosense Webster who are providing
Clinical and Technical Support to Biosense Webster customers), under the

 

- 8 -



--------------------------------------------------------------------------------

Odyssey Intellectual Property, to the extent necessary and for the purpose of
Clinical and Technical Support of Biosense Webster customers connected to the
Odyssey Network under paragraph (i) above (“Odyssey IP License”)(such right to
connect, and Odyssey IP License, collectively, the “Network License”). The
Network License is fully paid, perpetual and non-transferable, but may not be
used by Biosense Webster for any commercial purposes other than for Clinical and
Technical Support of Biosense Webster customers connected to the Odyssey
Network.

(b) Stereotaxis Rights Retained. Biosense Webster acknowledges and agrees that
except for the limited Network License expressly granted hereunder, Stereotaxis
retains ownership of all Odyssey Network IP and retains all rights to design,
manufacture, market, distribute and sell Odyssey Network Solutions products and
services, and to provide connections, products, content, and services to third
parties, and does not include the right to connect to third parties. Nothing in
this Second Amendment shall be deemed to affect Stereotaxis’ rights to use or
sell Odyssey Network Solutions or to guarantee or require that Stereotaxis shall
make any sale or provide any products or services or connections to any
customer.

6.2 Requirements for Connection to the Odyssey Network. The Network License
provides Biosense Webster the right to connect to any Biosense Webster customer
by means of connection to the Odyssey Network, (the “Network Connection”)
subject to the approval of such customers, and compliance by Biosense Webster
and its customers with applicable legal and network requirements (including,
without limitation, HIPAA) regarding use of the Odyssey Network. Nothing herein
shall be deemed to require Stereotaxis to connect any customer to the Odyssey
Network, or to add customers to the Odyssey Network in a timeframe or on terms
or conditions that differ from Stereotaxis’ ordinary course of business.

 

6.3 Connection Fees; Sale of Odyssey Network Solutions Products and Services.

(a) Paid up Network License. The paid-up license and rights set forth in
Section 6.1 and 6.2 do not include (i) the cost of the Odyssey Network Solutions
products or services, licenses, installation, or maintenance (including by way
of illustration Odyssey Link Technology such as the Odyssey Workstation), which
Biosense Webster and customers shall purchase in accordance with Stereotaxis
terms and conditions in effect from time to time, or (ii) the costs associated
with establishing and continuing to provide and support the Network Connection,
as further described in (b) below (“Connection Fees”).

(b) Connection Fees. Biosense Webster shall pay Stereotaxis * of the
fully-loaded cost of establishing and continuing to provide and support the
Network Connection, including all costs of connecting Biosense Webster to the
customer on the Odyssey Network (collectively, “Connection Fees”). For purposes
of this Section, “fully-loaded” shall mean actual costs plus overhead in the
amount of * of actual costs, provided, however, either party may request, not
more than once per year, that the Joint Steering Committee provided for in the
Master Collaboration Agreement review whether such percentage is a commercially
reasonable reflection of the overhead of Stereotaxis. By way of illustration
Connection Fees include installation and set-up costs, line fees, maintenance
and service charges, and do not include payments made by Biosense Webster or its
customers to Stereotaxis under (c) hereinbelow. Throughout the duration and as a
condition of the Network Connection Biosense Webster shall pay Stereotaxis
within thirty (30) days of the receipt of invoices for said Connection Fees.

 

- 9 -



--------------------------------------------------------------------------------

(c) Odyssey Network Solutions Products and Services. The Network Connection
requires purchase of the necessary applicable Odyssey Network Solutions products
or services by Biosense Webster and its customers, and associated installation
and maintenance, and software and product licenses, pursuant to Stereotaxis
standard terms and conditions in effect from time to time.

6.4 Most Favored Nations Pricing.

(a) Connection Fees. If Stereotaxis provides any Restricted Party (as defined
under the Existing Agreements), or * or any assignee or successor in interest to
such businesses (any Restricted Party and each of the above-named, hereinafter a
“Third Party Licensee”) with Network Connection rights involving products and
levels of service and numbers of customer connections substantially similar to
those provided to Biosense Webster, whether through a license agreement or any
other business arrangement, and such Third Party Licensee’s Connection Fee is
less than Biosense Webster’s Connection Fee set forth above in Section 6.3, then
Stereotaxis shall promptly notify Biosense Webster of such lower Connection Fee
and effective from the date Stereotaxis first charged such lesser Connection
Fee, Biosense Webster shall immediately begin to pay such lower Connection Fee
for each of its substantially similar Network Connections.

(b) Network License Fee Refunds. If Stereotaxis grants a Third Party Licensee a
Network License, whether through a license agreement or any other business
arrangement providing substantially the same rights, for a total sum less than *
UNITED STATES DOLLARS ($*), Stereotaxis shall, within sixty (60) days of
Stereotaxis’ receipt of such payment by such Third Party Licensee, pay Biosense
Webster a “Network License Fee Refund” in an amount equal to the difference
between the fee actually charged such third parties and * UNITED STATES DOLLARS
($*), up to a total cumulative cap of * UNITED STATES DOLLARS ($*). Network
License Fee Refunds shall not be payable for any licenses, uses, or connections
granted to a Third Party Licensee for a time period of less than ninety days
including, without limitation, for evaluation, development, testing, research or
repairs.

(c) Audit. Biosense Webster has the right to engage a third party auditor to
audit all records of Stereotaxis reasonably necessary to determine whether
Stereotaxis is complying with its obligations under this Article 6 including
without limitation that Stereotaxis is requiring third parties to license access
to the Odyssey Network, that Biosense Webster is paying the lowest Connection
Fee provided any Third Party Licensee and/or to determine whether Biosense
Webster is due any Network Licensee Fee Refund. Biosense Webster shall be
entitled to have such an audit performed once within any twelve (12) month
period during the term of this Agreement. Stereotaxis shall make such records
available to such third party auditor at its offices during regular business
hours. The cost of the audit shall be borne by Biosense Webster if Biosense
Webster is paying the lowest Connection Fee in accordance with Section 6.4 and
is not due a Network License Refund, otherwise the commercially reasonable cost
shall be borne by Sterotaxis.

 

- 10 -



--------------------------------------------------------------------------------

6.5 Change of Control of Stereotaxis.

(a) Continued Right to Connect to Biosense Webster Customers for Eighteen
Months. In the event of (i) a Change of Control (as defined in Section 2.5 of
this Second Amendment), (ii) the sale or other transfer by Stereotaxis of all or
substantially all of its right, title and interest in or to the Odyssey Network
or of all or substantially all of its rights to the Odyssey Intellectual
Property (such date of Change of Control, sale or transfer being the “COC
Date”), and if Biosense Webster has Network Connections to any of its customers
on the COC date, then for a period limited to eighteen (18) months after the COC
Date, Stereotaxis or its successor, transferee or assignee shall provide
Biosense Webster with the right to connect to any additional Biosense Webster
customer by means of connection to the Odyssey Network, subject to and in
accordance with the terms and conditions of this Second Amendment.

(b) Continued Obligation to Support Network Connection for Thirty-Six Months.
For a period limited to thirty-six (36) months after the COC Date, Stereotaxis
or its successor, transferee or assignee shall continue to provide and support
the Network Connection between Biosense Webster and each Biosense Webster
customer that is connected and operating on the COC Date or at any time during
the period ending eighteen months after the COC Date, subject to continued
payment by Biosense Webster of the Connection Fees associated with all such
Network Connections and continued compliance by Biosense and the customers with
all commercially reasonable requirements of Stereotaxis relating to the Odyssey
Network.

(c) Technology Transfer if No Continued Support After Thirty-six Months.
Stereotaxis or its successor, transferee or assignee shall provide Biosense
Webster with no less than eighteen (18) months written notice if Stereotaxis or
its successor, transferee or assignee does not wish to continue to provide and
support the Network Connection between Biosense Webster and its customers after
the date that is thirty-six months after the COC Date, and if such notice is
provided, then, Stereotaxis or its successor, transferee or assignee shall
provide reasonable technical support within the said eighteen (18) months to
assist Biosense Webster in establishing an alternative Network Connection using
Stereotaxis’ vendors or others; provided, however, such support shall not exceed
in the aggregate engineering support equivalent to * and out of pocket expenses
not to exceed * DOLLARS ($*).

(d) Survival of Network License. The perpetual non-exclusive Odyssey IP License
granted in Section 6.1 shall survive a Change of Control of Stereotaxis (as
defined in Section 2.5 of this Second Amendment) or the sale or other transfer
by Stereotaxis of all or substantially all of its right, title and interest in
and to the Odyssey Network or the Odyssey IP or both.

6.6 Disputes Regarding Article 6. Any dispute regarding breach of this Article 6
by either party shall be resolved in accordance with the Dispute Resolution
provisions of the Master Collaboration Agreement.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

7.1 Original Agreements in Full Force and Effect. Except as expressly modified
by this Amendment, the terms of the Existing Agreements shall continue in full
force and effect without modification.

7.2 Headings. All section headings contained in this Amendment are for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment.

7.3 Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original as against any party whose signature appears
thereon but all of which together shall constitute one and the same instrument.
A facsimile transmission of the signed Amendment shall be legal and binding on
all parties.

7.4 Rights upon Insolvency. All licenses to Intellectual Property Rights granted
under or pursuant to this Second Amendment or any other definitive agreement
between the parties are for all purposes of Section 365(n) of Title 11, U.S.
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined in the Bankruptcy Code. The parties agree that Biosense Webster, as a
licensee of such rights under this Second Amendment, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. If a case is
commenced by or against Stereotaxis under the Bankruptcy Code, then, unless and
until the said license rights are rejected as provided in the Bankruptcy Code,
Stereotaxis (in any capacity, including debtor-in-possession) and its successors
and assigns (including, without limitation, a Bankruptcy Code trustee) shall
continue to perform or cause to be performed all of its obligations as licensor
provided in this Second Amendment to be performed by Stereotaxis and provide or
cause to be provided to Biosense Webster all such rights in any intellectual
property held by Stereotaxis and such successors and assigns as is necessary to
enable Biosense Webster to exercise the licenses granted in this Second
Amendment. If this Second Amendment or the licenses granted hereunder are
rejected as provided in the Bankruptcy Code and Biosense Webster elects to
retain its rights hereunder as provided in the Bankruptcy Code, then Stereotaxis
(in any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a Bankruptcy Code trustee) shall provide or
cause to be provided to Biosense Webster all such rights in such intellectual
property held by Stereotaxis and such successors and assigns as is necessary to
enable Biosense Webster to exercise the licenses granted in this Second
Amendment immediately upon Biosense Webster’s written request therefor. All
rights, powers and remedies of Biosense Webster provided under this Article are
in addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including, without
limitation, the Bankruptcy Code) in the event of any such commencement of a
bankruptcy proceeding by or against Stereotaxis. Biosense Webster, in addition
to the rights, powers and remedies expressly provided in this Second Amendment,
shall be entitled to exercise all other such rights and powers and resort to all
other such remedies as may now or hereafter exist at law or in equity (including
the Bankruptcy Code) in such event.

7.5 Successors and Assigns. The obligations and rights in this Second Amendment
shall bind and inure to the benefit of each party and its successors and
assigns.

7.6 Amendment and Waiver. The terms of this Second Amendment may be amended only
through a written agreement signed by both Biosense Webster and Stereotaxis. Any
term, representation, warranty or covenant hereof may be waived by the party
that is entitled to the benefit thereof, but no such waiver in any one or more
instances shall be deemed or construed as a waiver of the same or any other term
of this Second Amendment on any future occasion.

 

- 12 -



--------------------------------------------------------------------------------

7.7 Survival. This Second Amendment and all rights and obligations of the
parties, including, but not limited to the obligations of Stereotaxis under
Section 3.1 and the rights of Biosense Webster pursuant to Articles 2 and 3, are
intended to survive the termination or expiration of any of the Existing
Agreements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
signed by duly authorized officers or representatives, effective as of the date
first written above.

 

STEREOTAXIS, INC.     BIOSENSE WEBSTER INC. By:  

/s/ Bevil Hogg

    By:  

/s/ Shlomi Nachman

Print Name:   Bevil Hogg     Print Name:   Shlomi Nachman Title:   CEO    
Title:   President Date:   July 17, 2008     Date:   July 18, 2008

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Protective Filing

ASSIGNMENT FOR SECURITY

WHEREAS, Stereotaxis, Inc., a Delaware corporation having a place of business at
4320 Forest Park Avenue, St. Louis, Missouri 63108 (“Assignor”), owns the
patents and applications for patent more particularly described on Schedule 1-A
annexed hereto and made a part hereof (the “Patents”);

WHEREAS, Assignor has entered into the Second Amendment to Development Alliance
and Supply Agreement, dated June 30, 2008 (said agreement, as it may hereafter
be amended, restated, supplemented or otherwise modified from time to time,
“Security Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined) in favor of Biosense Webster, Inc., a
California corporation having a place of business at 3333 Diamond Canyon Road,
Diamond Bar, California 91765 (“Assignee”), and Assignee is desirous of having a
security interest in favor of Assignee on the Patents in order to secure certain
obligations of Assignor to Assignee;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Assignor does hereby assign unto Assignee and grant to Assignee a
security interest in all right, title and interest of Assignor in and to the
Patents together with all registrations and recordings thereof, including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, any similar office or agency of the United
States or any State thereof, or any other office or regulatory body of any
State, all whether now or hereafter owned or licensable by Assignor, and all
reissues, re-examination certificates, continuations, divisionals,
continuations-in-part, term restorations or extensions thereof for the full term
of the Patents, for the purposes and on the terms and conditions set forth in
the Security Agreement.

Notwithstanding any contrary provision herein, nothing in this Assignment For
Security is intended to expand the rights of Assignee provided in the Security
Agreement, as against Assignor or in any of its assets, or to prevent Assignor
from granting any third parties rights or licenses provided they are consistent
with the non-exclusive licenses provided in the Security Agreement.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has duly executed or caused this Assignment to be
duly executed as of the     th day of July, 2008.

 

STEREOTAXIS, INC. By:  

/s/ B.J. Hogg

Print Name:  

B.J. Hogg

Title:  

CEO

Date:  

July 17, 2008

 

- 16 -



--------------------------------------------------------------------------------

Schedule 1-A

Issued Patents:

*

Pending Applications:

*

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT B

Amounts for Sections 2.1 and 2.2

 

(1) The amount of Revenue Share in Section 2.1 of the Second Amendment due as of
July 1, 2008, from Biosense Webster to Stereotaxis is $1,471,839.

 

(2) The amount of R&D work in Section 2.2 of the Second Amendment due as of
July 1, 2008, from Stereotaxis to Biosense Webster is $6,727,487.

 

- 18 -